Mr. Presiding Justice Thomson dissenting: I am not able to concur in the foregoing decision. I appreciate the fact that our Supreme Court has gone farther, with reference to placing duties upon owners and occupants of property, including municipalities, in the matter of guarding against injury to children, when such property has been shown to include situations held to amount to an attractive nuisance, than the courts have gone in many other jurisdictions. But, in my opinion, the decisions in Illinois are not such as to warrant going to the extent of holding that a municipality, such as the Sanitary District, may be said to be maintaining an attractive nuisance in the form of what amounts to a public canal, when it has constructed that canal pursuant to the law and in the manner prescribed by that law. The evidence in the case at bar does not show that the child involved here got into' the water, where he was drowned, at the temporary end of the channel, but he fell off of the stone wall forming the permanent channel embankment. There was no public thoroughfare contiguous to the channel or its temporary terminus. There was a roadway at the end of the channel which had been created by the driving of teams which had been used in the construction work, but in order to get to this end of the channel from the nearest public street one had to pass over the Sanitary District’s right of way several hundred feet. In several of the cases cited in the majority opinion, the ponds or bodies of water involved were permitted to exist contiguous or very close to streets. In some of them it was shown that, for some' time prior to the occurrence there involved, objects of different kinds were floating in the water, in the City of Pekin case, logs, and in the Linnberg case, a section of sidewalk, which furnished attractions to boys in the immediate neighborhood. The case at bar involves what amounts to a public watercourse, constructed pursuant to law, by the defendant municipality and constructed as required, with perpendicular concrete sides, and a depth of water suitable for some degree of navigation. If the question of whether such a public watercourse, constructed on the municipality’s right of way, is to be considered an attractive nuisance, is to be submitted to a jury, whenever children go over the defendant’s right of way and fall from the concrete embankments into the channel, the only manner by which the defendant municipality may protect itself will be to fence this public watercourse for its entire length, or whenever it comes within what may be considered dangerous distances from habitations. In my opinion, the decisions in Illinois on attractive nuisances may not be carried to that extent. It cannot be held that every situation involving a condition which will be dangerous to children may, for that reason, be held to come within the purview of an attractive nuisance.